Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 2 Line(s) 3, the limitation “a conveyance unit that is accommodated in the chamber and conveys the substrate” will be read as a “conveyance robot 120” (Paragraph(s) 0021, Page(s) 9 Paragraph(s) 1). Likewise the term “conveyance unit” in Claim 2 Line(s) 9, Claim 2 Line(s) 13, Claim 3 Line(s) 2-3, Claim 6 Line(s) 3, Claim 6 Line(s) 3, Claim 6 Line(s) 4-5, Claim 6 Line(s) 8, Claim 6 Line(s) 8, Claim 6 Line(s) 11, and Claim 6 Line(s) 13 will be treated similarly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C § 102(a)(1)  as being anticipated by OWA (US-20110272382-A1), hereafter referred to as OWA. 
Regarding Claim 1, OWA teaches an apparatus (see where two nanoimprinting apparatuses 220 work together to create layers of depression/protrusion patterns to double the production volumes, Figure(s) 25 and Paragraph(s) 0162) characterized by comprising:
a processing unit that cures a curable material (see where the first nanoimprinting apparatus 220 contains a ultra violet light UVS radiates the resin PM and sets the resin PM, Figure(s) 25 and Paragraph(s) 0061, 0160; and see where the UV light is in the pressing elevator EV, Figure(s) 25 and Paragraph(s) 0061 ) on a substrate while the curable material on the substrate is in contact with a mold (see where the pressing elevator EV applies pressure such that the master template MTP presses against the ultraviolet light setting resin PM of the quartz glass substrate QG and is later set with the ultra violet light, Figure(s) 25 and Paragraph(s) 0061, 0160);
a chamber (see chamber 71, Figure(s) 25) that accommodates the processing unit (see where the chamber 71 has the pressing elevator EV and the ultraviolet light source UVS, Figure(s) 25 and Paragraph(s) 0061, 0160) and includes a first gate (see gate 74, Figure(s) 25 and Paragraph(s) 0161) to which is located between the processing unit and a first containment unit (first nanoimprinting apparatus 220, Figure(s) 25 and Paragraph(s) 0161) that contains the substrate before being processed by the processing unit (see where the holding part 50 performs an inspection process prior to the robot 75 placing the replica template RTP into the chamber 71, Figure(s) 25 and Paragraph(s) 0161), and
to which the first containment unit is connected (see where the gate 74 is sequesters a section that is between the first nanoimprinting apparatus 220 and the first nanoimprinting apparatus 220, Figure(s) 25 and Paragraph(s) 0161), and
a second gate (gate 79, Figure(s) 25 and Paragraph(s) 0160-0161) to-which is located between the processing unit and a second containment unit (see the second nanoimprinting apparatus 220, Figure(s) 25 and Paragraph(s) 0160-0163) that contains the substrate after being processed by the processing unit (see where each nanoimprinting apparatus contains a replica template RTP that are utilized in series to increase production, Paragraph(s) 0162), and
to which the second containment unit is connected (see where the second nanoimprinting apparatus 220 can be accessed through gate 79, Figure(s) 25 and Paragraph(s) 0161); and
a control unit that prohibits opening of the first gate (see where the gate 74 is opened after the first replica template inspection apparatus 100 inspects the RTP, Figure(s) 25 and Paragraph(s) 0161; see where the control unit 90 controls the nanoimprinting apparatus 200, Figure(s) 1) until a predetermined time elapses since the substrate being processed by the processing unit is contained in the second containment unit and the second gate is closed (see where the etching process is performed with chlorine (Cl2) gas, Paragraph(s) 0056-0057. The examiner considers that the presence of the gates are intended to contain the chlorine (Cl2) gas, even though it is not expressly stated. The chlorine (Cl2) gas is used to make the master template MTP, as wet etching is not suitable due to isotropic etching, Paragraph(s) 0056. Then, the master template MTP is placed under a vacuum to create a hard mask layer HM, Paragraph(s) 0060. The examiner considers that the action of adding chlorine gas into the system, then performing an evacuation on the system qualifies as ventilation. It is important to the template making process that there are controls that systematically pressurize and depressurize the chamber 71 to create a master template MTP). 

Regarding Claim 2, OWA teaches the apparatus,
further comprising:
a conveyance unit (see robot 75 in the first nanoimprinting apparatus 220, Figure(s) 25 and Paragraph(s) 0161) that is accommodated in the chamber (see where the robot 75 is in the chamber 71 of the first nanoimprinting apparatus 220, fig 25 and Paragraph(s) 0161) and conveys the substrate between each of the first containment unit (see where the robot 75 of the first nanoimprinting apparatus 220 transports the substrate from gate 74 to the holding part 50, Figure(s) 25 and Paragraph(s) 0161) and the second containment unit (see where the robot 75 transfers the silicon wafer from the third nanoimprinting apparatus 220 via the gate 79, Figure(s) 25 and Paragraph(s) 0161) and the processing unit (see the first nanoimprinting apparatus 220, Fig 25 and Paragraph(s) 0161),
the apparatus being characterized in that the control unit performs a substrate carry-in operation for opening the first gate (The examiner considers that since the controller 90 controls the nanoimprinting apparatus 220, that contains the robot 75 that is capable of moving from gate 74 to the pressing elevator EV to the gate 79, there is inherently a substrate carry-in operation for opening the first gate. See paragraph 0161 where it describes an inspection process),
conveying the unprocessed substrate by the conveyance unit from the first containment unit to the processing unit via the first gate (see Paragraph(s) 0161), and
closing the first gate (see where the gate 74 is closed during processing, Figure(s) 0025), and
a substrate carry-out operation for opening the second gate (The examiner considers that since the controller 90 controls the nanoimprinting apparatus 220, that contains the robot 75 that is capable of moving from gate 74 to the pressing elevator EV to the gate 79, there is inherently a substrate carry-out operation for opening the first gate. See paragraph 0161 where it describes using nanoimprinting apparatuses in series to double production volume of the semiconductor devices)
conveying the substrate being processed by the processing unit by the conveyance unit from the processing unit to the second containment unit via the second gate (see where the robot 75 carries the replica template RTP and the silicon wafer SW through the gate 74 to the third nanoimprinting apparatus 220, Paragraph(s) 0161), and
closing the second gate (see where the gate is closed during processing, Figure(s) 0025), and
prohibits opening of the first gate in the next substrate carry-in operation until the predetermined time elapses since the second gate is closed in the substrate carry-out operation (The examiner considers that because there is a single robot 75 performing the transporting function the robot 75 is not capable of performing a carry-in operation and carry-out operation simultaneously; thus, prohibiting the two operations from occuring concurrently.). 

Regarding Claim 3, OWA teaches the apparatus,
characterized in that the control unit opens the first gate and conveys the substrate by the conveyance unit to the first containment unit via the first gate in a case where an error is detected before the curable material is supplied onto the substrate in the processing unit after the substrate carry-in operation (see where the inspection apparatus 100 inspects the depression/protrusion pattern of the replica template RTP, Figure(s) 26, prior to manufacturing the silicon wafer SW which is performed in the chamber 71, Figure(s) 25; and see where the nanoimprinting system has a transporting unit that transports the replica template in the case that there are no defects present, Paragraph(s) 0014; then see where a defect-free replica template is combined with the substrate and stamped with resin with the depression/protrusion pattern, Paragraph(s) 0014. The examiner considers that since each nanoimprinting apparatus has an inspection apparatus 100; a series of impressions, then inspection, then layering occurs in sequence) . 

Regarding Claim 4, OWA teaches the apparatus according to Claim(s) 1,
characterized in that the predetermined time is a time spent from when the second gate is closed until volatile components of the curable material are exhausted to an outside of the chamber (The examiner considers that because air is used between the master template MTP and the replica template RTP; there must be a process of evacuating the chamber with the volatile compounds).  

Regarding Claim 5, OWA teaches the apparatus,
characterized in that the predetermined time is determined on a basis of a ventilation efficiency in the chamber (see where the etching process is performed with chlorine (Cl2) gas, Paragraph(s) 0056-0057. The examiner considers that the presence of the gates are intended to contain the chlorine (Cl2) gas, even though it is not expressly stated. The chlorine (Cl2) gas is used to make the master template MTP, as wet etching is not suitable due to isotropic etching, Paragraph(s) 0056. Then, the master template MTP is placed under a vacuum to create a hard mask layer HM, Paragraph(s) 0060. The examiner considers that the action of adding chlorine gas into the system, then performing an evacuation on the system qualifies as ventilation. It is important to the template making process that there are controls that systematically pressurize and depressurize the chamber 71 to create a master template MTP).  

Regarding Claim 6, OWA teaches the apparatus,
characterized in that the conveyance unit includes a first conveyance unit (see the first robot 75 in the first nanoimprinting apparatus 220, Figure(s) 25) conveys the substrate between the first containment unit and the processing unit and a second conveyance unit (see the second robot 75 in the second nanoimprinting apparatus 220, Figure(s) 25) that conveys the substrate between the processing unit and the second containment unit (see where the robots 75 transport the single first replica template between two of the nanoimprinting apparatuses 220, Paragraph(s) 0162),
sections between a space including the processing unit (see the space surrounding the pressing elevator EV, Figure(s) 25)
a space including the first conveyance unit (see the wall that sequesters the arm of the robot 75, Figure(s) 25), and
a space including the second conveyance unit are separated from one another by partition walls inside the chamber (see where the walls  of chamber 71 of each nanoimprinting apparatus 220 behave as partition walls in each chamber 71, Figure(s) 25),
the first gate is arranged in an opening section formed in the partition wall between the first conveyance unit and the processing unit (see where the gate 74 of the first nanoimprinting apparatus 220 is between the robot 75 and the pressing elevator EV, Figure(s) 25), and
the second gate is arranged in an opening section formed in the partition wall between the second conveyance unit and the processing unit (see where the gate 79 of the first nanoimprinting apparatus 220 is between the second robot 75 in the second nanoimprinting apparatus 220 and the pressing elevator EV of the second nanoimprinting apparatus 220, Figure(s) 25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743